TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-03-00185-CR



                                      Edward Dubec, Appellant

                                                   v.

                                     The State of Texas, Appellee


             FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
              NO. 00-3038-3, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 Edward Dubec seeks to appeal from a judgment of conviction for theft by check. The trial

court has certified that this is a plea bargain case and Dubec has no right of appeal. See Tex. R. App. P.

25.2(a)(2). The appeal is dismissed. See id. rule 25.2(d).




                                                __________________________________________

                                                Mack Kidd, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed: April 17, 2003

Do Not Publish